DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 7.  In particular, none of the references relied upon by the examiner teach or fairly suggest the “head-mounted display device” of Claim 1 and/or the “control method of a head-mounted display device” of Claim 7 that “enables a user to visually recognize a virtual image and an external scene” wherein the “head-mounted display device” comprises “an image display unit that displays the virtual image, the image display unit including a right optical image display unit and a left optical image display unit” wherein an “an augmented reality processing unit” is configured to “determine a target distance at which the user is caused to visually recognize the virtual image in the external scene;” “set two virtual cameras for acquiring a 2D projection image in a 3D model space based on the target distance;” “obtain a first convergence angle of the virtual image displayed on the basis of first right-eye image data and first left-eye image data which are identical to each other;” “calculate a target convergence angle, which is a convergence angle at the target distance with respect to two eyes of the user;” “calculate a target parallactic angle, which is a parallactic angle at the target distance, according to the target convergence angle and the first convergence angle;” generate right-eye image data and left-eye image data based on the 2D projection image according to the target parallactic angle respectively;” “cause the right optical image display unit to display the virtual image based on the right-eye image data;” and “cause the left optical image display unit to display the virtual image based on the left-eye image data.”
The claimed invention is best characterized by the originally filed disclosure at Figure 4.  In this regard, the claimed invention requires a head-mounted display device (20), such as that shown in Figures 1 and 2, including a right optical image Figure 4) and an external scene.  The claimed invention further requires an augmented reality processing unit configured to determine “a target distance” (Lb) at which a user is caused to visually recognize the virtual image (OB) in the external scene and to set two virtual cameras for acquiring a 2D projection image in a 3D model space based on the determined “target distance” (Lb).  In addition, the claimed augmented reality processing unit is configured to obtain a priori an initial convergence angle (Theta a), corresponding to the claimed “first convergence angle,” of the virtual image that is determined based on an initial display that includes first right-eye image data and first left-eye image data which are identical to each other.  The claimed “first convergence angle” is specific and is disclosed to be calculated on the basis of an interocular distance (DL) and a distance (La) associated with the distance at which the user is caused to visually recognize the virtual image of the initial display that includes first right-eye image data and first left-eye image data which are identical to each other.  Subsequently, the claimed augmented reality processing unit is configured to calculate a “target convergence angle” (Theta b), which is a convergence angle at the “target distance” (Lb) with respect to two eyes of the user.  The claimed “target convergence angle” is specific and is disclosed to be calculated on the basis of the interocular distance (DL) and the distance (Lb) associated with the “target distance” at which the user is caused to visually recognize the virtual image.  Significantly, the claimed augmented reality processing unit is further configured to calculate a “target parallactic angle” (Theta x), which is a parallactic angle at the target distance (Lb).  The claimed “target parallactic angle” (Theta x) is specific and is disclosed to be a difference 
As pertaining to the most relevant prior art relied upon by the examiner, Tabata (US 6,449,309) discloses (see Fig. 6, Fig. 10, and Fig. 11) a head-mounted display device and associated control method (see Fig. 6) that enables a user to visually recognize a virtual image, wherein the head-mounted display device comprises a right optical image display unit (see components associated with “R” in Fig. 6) and a left optical image display unit (see components associated with “L” in Fig. 6).  Tabata discloses (see Fig. 10 and Fig. 11) a processing unit configured to obtain a first convergence angle (Co; see (S1) in Fig. 10; and see (S1) through (S4) in Fig. 11) associated with a stored initial set image (see (S1, S2) in Fig. 11) displayed on the basis of first right-eye image data and first left-eye image data, calculate a target convergence angle (Ct; see (S2) in Fig. 10), which is a convergence angle associated with a focus point of the user, calculate a target parallactic angle (see (Ct-Co) and (S3) in Fig. 10), which is a parallactic angle according to the target convergence angle (Ct) and the first convergence angle (Co), and generate right-eye image data and left-eye image data based on the target parallactic angle (Ct-Co) such that the right optical image display unit and the left optical image display unit are caused to display the virtual image (see 
It is a goal of Tabata to provide a means of controlling a parallactic angle on the basis of an “instantaneous accommodation” that is associated with a “state of focus of the viewer’s eyes” (see Col. 4, Ln. 8-15 and Ln. 34-39).  In this regard, Tabata discloses that it was well-known in the art before the effective filing date of the claimed invention that a calculated “target parallactic angle” (again, see (Ct-Co) in (S3) of Fig. 10) can be utilized to shift image data in a horizontal plane to provide image display at a “target convergence angle.”  However, Tabata does not disclose an augmented reality processing unit and further does not disclose a determination of “a target distance at which the user is caused to visually recognize the virtual image in the external scene.”  Tabata further does not disclose the setting of “two virtual cameras for acquiring a 2D projection image in a 3D model space based on the target distance.”  In this regard, Tabata does not disclose processing to initially “obtain a first convergence angle of the virtual image displayed on the basis of first right-eye image data and first left-eye image data which are identical to each other” and to subsequently “calculate a target convergence angle, which is a convergence angle at the target distance with respect to two eyes of the user.”  Tabata discloses a “target convergence angle” (Ct; see (S2) in Fig. 10) that is based on an “instantaneous accommodation” that is associated with a “state of focus of the viewer’s eyes.”  As such, the “target parallactic angle” disclosed by Tabata is not the same as the “target parallactic angle” of Claims 1 and 7 and the generated “right-eye image data” and “left-eye image data” are not disclosed to be calculated according to the same processing functionality.  

Machida et al. does not disclose that the augmented reality processing unit is configured to initially “obtain a first convergence angle of the virtual image displayed on the basis of first right-eye image data and first left-eye image data which are identical to each other.”  In this regard, Machida et al. does not disclose the calculation of “a target 
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 7, including “an augmented reality processing unit” that is configured to “determine a target distance at which the user is caused to visually recognize the virtual image in the external scene;” “set two virtual cameras for acquiring a 2D projection image in a 3D model space based on the target distance;” “obtain a first convergence angle of the virtual image displayed on the basis of first right-eye image data and first left-eye image data which are identical to each other;” “calculate a target convergence angle, which is a convergence angle at the target distance with respect to two eyes of the user;” “calculate a target parallactic angle, which is a parallactic angle at the target distance, according to the target convergence angle and the first convergence angle;” generate right-eye image data and left-eye image data based on the 2D projection image according to the target parallactic angle respectively;” “cause the right optical image display unit to display the virtual image based on the right-eye image data;” and “cause the left optical image display unit to display the virtual image based on the left-eye image data.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622